Citation Nr: 0924177	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System
in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on July 16, 2007 at Bryan LGH Medical 
Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System in Lincoln, Nebraska (VAMC).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The record on appeal currently consists of a Combined Health 
Record file only.  The appellant's claims file was not 
provided.  Without the claims file the Board is unable to 
verify information pertinent to this appeal, including 
whether service connection is in effect for any disorder, and 
the evaluations assigned thereto, and the dates of the 
appellant's active service.  Therefore, to ensure that the 
appellant receives every consideration, the aforementioned 
evidence must be provided.

VAMC must associate with the record the 
appellant's claims file.  Any request to 
obtain the appellant's claims file must 
include the appellant's name, claim 
number, and social security number.  If 
any such records are unavailable, VAMC 
must provide an explanation as to why the 
records could not be obtained.  
Thereafter, the case must be returned to 
the Board for appellate review.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


